Title: To Alexander Hamilton from James Read, 29 April 1800
From: Read, James (d. 1803)
To: Hamilton, Alexander


          
            Sir,
            Camp near Averysborough April 29th. 1800
          
          When I had the honour of receiving your Letter of the 19th. of March I requested Major Moore and Major Brickell to state to me their Reasons for the alterations in the Rank of the Captains, copies of their Letters to me on that subject I have the honour of enclosing, by which you will perceive that I received no other information than, that it was for the good of the Service, or to promote the Public good. My reasons for the alterations in the Rank of the Captains you will see in my “opinion as to the Merit of the different Officers” which I give in obedience to your request
          
            
              Alexander Duncan Moore, first Major
            
            
               
              Appears to be fond of a Military life and will in time probably make a good officer; but his Constitution being extreamly delicate will not enable him to undergo much fatigue.
            
            
              William Brickell, second Major
            
            
              
              Would probably have made a good officer if he had been in the Military line in the early part of his life; but he is now past forty eight years of age and has not a very good Constitution
            
            
              1st. Captain, William P. Anderson
            
            
              
              I have never seen him; he has resigned. My reason for placing him first Captain was, because a Letter which I had the honour of receiving from you mentioned him as first Captain.
            
            
              2nd. Captain, James Taylor
            
            
              
              A Man of good understanding and would I suppose make a good officer if he had an opportunity of being instructed in Tactics; but he is appointed Surveyor of the Port of Beacon Island in this State and will probably be stationed there; how far therefore it will be proper that he should be first Captain now, since the resignation of Captain Anderson, and in case of a vacancy be appointed Major, and be absent from the Regiment I take leave to refer to your better judgement to decide
            
            
              3rd. Captain, John Williams
            
            
              
              Attentive to his Duty; has been very industrious and successful on the Recruiting Service, and when in Camp has taken great pains to acquire knowledge in his Profession; he has had a pretty good education; a Man of good Morrals; about twenty three years of age; makes a Soldierly appearance, and has an excellent Voice; with a little more experience he would be well qualified for the Inspectors Department
            
            
              4th. Captain, William Hall
            
            
              
              Will with experience probably make a good officer; he has been industrious and successful on the Recruiting Service; he is a Man of genteel Manners
            
            
              5th. Captain, Maurice Moore
            
            
              
              Has been successful on the Recruiting Service, and will probably with experience make a good officer; he is the Son of the Honourable Alfred Moore Esquire Federal Judge who is much attachd to the Government and greatly respected by those who are well acquainted with him
            
            
              6th. Captain, William Dickson
            
            
              
              He has not been successful on the Recruiting Service; he has had a pretty good education, and makes a good appearance; he is the Son of General Dickson (Member of Congress) who is a friend to Government and a worthy Man
            
            
              7th. Captain, Samuel Graves Barron
            
            
              
              He has not been so successful on the Recruiting Service as I expected; he possesses the Manners and Habits of a Gentleman; but I am aprehensive he has not that fondness for a Military life which is necessary to constitute the accomplished officer
            
            
              
              
            
            
              8th. Captain, John Nicholas
            
            
              
              Would probably have made a good officer if he had had the advantages of education and genteel Company in his youth he however appears to be anxious to improve himself in his profession altho’ he appears to be upwards of forty years of age
            
            
              9th. Captain, Eli Gaither
            
            
              
              He has not been successful on the Recruiting Service, nor have I heard that he has made much exertions; if he is fond of the Service I have not yet seen any great specimen of it
            
            
              10th. Captain, Edmund Smithwick
            
            
              
              I shall feel great Pleasure in communicating to you his merit when I discover it
            
            
              1st. Lewis Tiner, first Lieutenant
            
            
              
              I have never seen him. I place him first for the same reason that I placed Captain Anderson first
            
            
              2nd. McKennie Long, first Lieutenant and Adjutant
            
            
              
              Fond of the Service and anxious to learn his Duty; requires only experience to make a good officer
            
            
              3rd. James Mackay, first Lieutenant
            
            
              
              Will I suppose with experience make a good officer
            
            
              4th. Benjamin Smith first Lieutenant
            
            
              
              Fond of the Service and will I think make a good officer
            
            
              5th. Carleton Walker, first Lieutenant and Pay Master
            
            
              
              Will probably make a good officer
            
            
              6th. Edward Jones, first Lieutenant
            
            
              
              Will probably make a good officer
            
            
              1st. Edmund P. Gains, Second Lieutenant
            
            
              
              I have never seen him. I place him here for the same reason that I placed Captain Anderson first
            
            
              2nd. Abner Pasteur, Second Lieutenant & Quarter Master
            
            
              
              An attentive good officer
            
            
              3rd. Marcus Sharpe, Second Lieutenant
            
            
              
              Fond of the Service and requires only a little more experience to make a good officer
            
            
              4th. Alexder Hunter, Second Lieutenant
            
            
              
              Will with experience I think make a good officer
            
            
              5th. David T. W. Cook Second Lieutenant
            
            
              
              A very good Recruiting officer
            
            
              6th. James Morris, Second Lieutenant
            
            
              
              I have never seen him
            
            
              7th. Benjamin Forsyth, Second Lieutenant
            
            
              
              He was here a few Days but I am not well enough acquainted with him to say much about him
            
            
              8th. John Wilkinson Second Lieutenant
            
            
              
              He is in a bad state of health and I do not think he is likely to recover
            
            
              Doctor Roger Cutlar, Surgeon
            
            
              
              Attentive to his Duty; and as far as I am capable of judging, well qualified for the appointment
            
            
              Mr. Dominick Jordan, Surgeon’s Mate
            
            
              
              He joined the Regiment lately; I am not — acquainted with him but I suppose he is —— qualified for a Surgeon’s Mate
            
          
          I request the favour of you— me  for not transmitting this sooner I have been much indisposed but am now recovering
          With Great Respect I have the Honour to be Sir Your Obedient Servant
          
            James Read
            Lt Coll. Comdt.
            6th. Regt. Infantry
          
          
            You will perceive Sir that this is intended for yourself alone
          
        